DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 11/29/2022 has been entered.

Response to Amendment
3.	Applicants’ response filed 11/29/2022 did not include any claim amendments.  Applicants’ claim set filed 9/27/2022 included amendments to claim 1.  Applicants’ amendments overcome the claim objections from the office action mailed 6/30/2022; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Kocsis in view of Reid from the office action mailed 6/30/2022; therefore this rejection is withdrawn.  A new ground of rejection is set forth below.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kocsis et al., US Patent Application Publication No. 2010/0093573 (hereinafter referred to as Kocsis) in view of Petts et al., International Publication No. WO/2018/178687 (hereinafter referred to as Petts – for citation purposes US PG-PUB No. 2020/0277534 is being used).       
Regarding claims 1-4, Kocsis discloses a lubricating oil composition comprising a base oil present in a concentration of 86.64 wt% (as recited in claims 3-4) (see Example 1 – based on the additive concentrations) to which is added 0.01 to 20 wt% of an ashless antiwear agent represented by the following formula:  
	
  
    PNG
    media_image1.png
    293
    433
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    430
    media_image2.png
    Greyscale

(reads on formula (2) of claim 1 – when R1 and R2 are 6 to 20 hydrocarbon groups, Y and Y’ are Oxygens, X is CH2 and m and n are 1) (Para. [0016] and [0038]-[0060]) and 0.86 wt% of zinc dihydrocarbyl dithiophosphate (as recited in claim 2) (see Example 1 and [0097]-[0098]).      
Kocsis discloses all the limitations discussed above but does not explicitly disclose the ester of formula (1) of claim 1.  
Petts discloses a lubricating oil composition comprising 1 to 99 wt% of an additive represented by the following formula:  

    PNG
    media_image3.png
    332
    457
    media_image3.png
    Greyscale

(reads on formula (1) of claim 1 – one of the R1 groups attaches at one end creating a tertiary ammonium compound, X is a linking group, n is 0 and R5 is an alkyl group) (see Abstract and Para. [0293]-[0295]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additive compounds of Petts in the composition of Kocsis in order to enhance engine performance (Para. [0001] of Petts).  

Response to Arguments
7.	Applicants’ arguments filed 11/29/2022 regarding claims 1-4 have been fully considered and are moot as the rejection from the previous office action is withdrawn as discussed above.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771